﻿267.		When will the peoples of the third world emerge into the dawn of peace, security and 
well-being from the endless night of hunger, interference, wars and massacres?
268.	The exacerbation of the principal world problems and the reappearance of tension in relations among States have led the Government of the Democratic Republic of Sao Tome and Principe to follow with particular attention and great disquiet the escalation of the use of force as a preferred means of settling global conflicts and determining the future of mankind.
269.	Furthermore, how can one not be sceptical of the statements of good intention made by those whose very actions gave rise to and maintain the hotbeds of tension in various regions of the world?
270.	An analysis of the agenda for our deliberations reaffirms that view. Negotiated and definitive solutions through peaceful means of problems of extreme seriousness which are disturbing the international community are deferred in spite of the numerous relevant resolutions which have been adopted.
271.	One wonders whether the United Nations is the dupe or victim of the rivalry of some of its Members.
272.	Preserving the United Nations means preventing this forum, a chosen meeting place, from giving way to insincerity, ambiguity and cynicism in the discussion of the grave questions of the present. Preserving the United Nations also means respecting the hopes of the peoples, ensuring that its resolutions are implemented and using all our strength to overcome the symptoms of paralysis that threaten it.
273.	If this is done Africa will no longer be a continent torn apart by deadly wars that turn it into a battlefield for external forces, by wars which cause famine, poverty, terror and desolation, by wars exported to shackle the firm determination of the African peoples to attain total liberation, the consolidation of their independence and their economic emancipation.
274.	In the grim attempt to inflame Africa, the OAU has not been spared. On the contrary, every pretext has been used to make it ineffective.
275.	The difficulties encountered in arranging the nineteenth session of the Assembly of Heads of States and Government of the Organization of African Unity amply demonstrated the scope of the web of intrigues being woven around the OAU and the need for all its members to work to defend it while faithfully respecting the principles set forth in its charter. We note with deep concern the growing tendency to wish to neutralize in conflicts the beneficial role of the OAU in order to allow foreign Powers to act as they wish.
276.	In central Africa, interference and the presence of foreign forces in Chad have hampered the praiseworthy efforts of the OAU and have delayed the attainment of the ideals of the people of Chad for peace and concord. We should like to reiterate here our appeal to the parties to the conflict for national reconciliation, which is the only way to end the calvary of the people of Chad, in order to allow them to get down to the work of national reconstruction with determination.
277.	The People's Republic of Angola has been the victim of a three-year illegal occupation of part of its territory by the racist troops of Pretoria. The people of Angola are the target of criminal and constant bombings, the most recent results of which have to be added to the already long list of crimes denounced by that country in the  White Book of Aggression by the Racist Regime of South Africa against the People's Republic of Angola .
278.	Given these barbarous actions, how can one describe the obstinacy of some countries in trying to gain acceptance for the unacceptable, namely, the establishment of a link between the withdrawal of the Cuban internationalist forces in the peoples’ Republic of Angola and the implementation of Security Council resolution 435 (1978)? The growing impunity of South Africa allows it to finance a group of stateless bandits, bloodthirsty mercenaries whose sole mission is to serve and safeguard neo-colonialist and imperialist interests in southern Africa. It is time for the international community to take more drastic measures to get rid of apartheid, which, in its daily repression, deprives man of the human dimension of his existence.
279.	Our delegation highly appreciates the efforts made by the Secretary-General to carry out the mandate entrusted to him under Security Council resolution 532 (1983). The independence of the people of Namibia, under the leadership of SWAPO, its sole legitimate representative, is irreversible.
280.	That same irreversibility is characteristic of the valiant struggle of the Saharan people. During the nineteenth session of the Assembly of Heads of State and Government, at Addis Ababa, the participants adopted a resolution calling by name on the two parties to the conflict, the Kingdom of Morocco and POLISARIO, to engage in direct negotiations with a view to finding a definitive solution to this conflict	The failure of the meeting of the Implementation Committee illustrates Morocco's contempt for the sovereign decision of the heads of States and Government and constitutes yet another proof of its refusal to work to strengthen African unity and to promote the honour, dignity and freedom of the African peoples.
281.	Last February in the historic and hospitable homeland of Gandhi and Nehru, the Seventh Conference of Heads of State or Government of Non-Aligned Countries was held. Conscious of the manoeuvres to weaken the cohesion of the Movement of Non-Aligned Countries, more than 100 countries reaffirmed at New Delhi their faith and their commitment to the principles of non- alignment. In this world where prospects are so bleak for the future of the peoples of the third world, the Non- Aligned Movement remains a force for peace, justice and hope.
282.	In Latin America, interference in internal affairs and acts of aggression and provocation have become the reprehensible practices of reactionary forces which are unable to accept the choice of peoples, in particular those of the central part of that region, to live in freedom and dignity.
283.	The fate reserved by Indonesia for the people of East Timor must command the attention of the United Nations. The hope born of the meeting between the Indonesian authorities and FRETILIN, which augured a new and encouraging stage in the struggle for the liberation of the Maubere people, seems to be fading. The Democratic Republic of Sao Tome and Principe denounces the threats to land Indonesian troops and reaffirms its constant support for the fraternal people of East Timor.
284.	Our support also goes to the people of Korea who have declared to the world their determination to reunify Korea without foreign interference.
285.	What can be said about the question of Palestine which has not been said before? Those who think that through massacre and dispersion of the Palestinian people, by the breaking up of the PLO and by the disappearance of its heroic fighters they will succeed in striking from the annals of history the demonstration of one of the great injustices of our century are gravely mistaken. 

The Palestinian people will be victorious, and with their own hands they will build their sacred homeland, Palestine.
286.	The danger looming over the people of Lebanon, that of seeing their national unity, sovereignty and territorial integrity flouted, is in contravention of the principles of the Charter of the United Nations and furthermore is a threat to peace and security in that region.
287.	I must add to this alarming picture the situation of the international economy, characterized by a sharp deterioration in the present economic system. The third world, dispossessed of its wealth, can only record failures in its attempts to establish a North-South dialogue. The sixth session of the United Nations Conference on Trade and Development ended its work on a note of disappointment and uncertainty.
288.	Given the hesitation of the industrialized countries to develop healthy co-operation with underdeveloped countries, it gives us great pleasure to note that South- South co-operation is intensifying, thus opening new prospects in relations between our States. The refusal of the industrialized countries to change the machinery of international trade has dramatically increased the indebtedness of the third world and has put off the establishment of a new international economic order.
289.	There can no longer be any doubt that human speech has become one of the most ineffective tools of diplomacy, and this Organization should know this better than anyone. Lengthy monologues and dialogues aimed at diversion are multiplying and inevitably lead to a fear that the aspirations and sufferings of peoples will come up against the silence of words. How can we make words speak so that they awaken in the consciences of some a determination to halt, through constructive action, the machinery for devastation of the world?
290.	The insanity and egoism of some are threatening the peaceful existence of millions of human beings. Is the sick desire to dominate so mindless that it can lead them to make bombs to destroy hunger and lead to the peace of graveyards? What can speeches do against bombs and the ills of underdevelopment?
291.	On the other hand, the solidarity and commitment of the international community are capable of preserving the sacred rights of peoples to build their own progress in a climate of respect, understanding and human fraternity. Is this no more than a dream? 
